liability. Accordingly, we conclude that we lack jurisdiction over this
                appeal, and we
                           ORDER this appeal DISMISSED.'




                                       Parraguirre


                                                              akta
                Douglas                                  Cherry




                cc: Hon. James Todd Russell, District Judge
                     Michael Spivey
                     Attorney General/Carson City
                     Carson City Clerk




                      'Although appellant has not been granted permission to file
                documents in this matter in proper person, see NRAP 46(b), we have
                received and considered appellant's proper person documents.



SUPREME COURT
        OF
     NEVADA
                                                     2
(0) I947A